            Case 1:20-cv-11336-ADB Document 19 Filed 03/26/21 Page 1 of 1


                                     REED & GIORDANO
                                             Attorneys at Law
                                       A Professional Association
                                       47 Winter Street, Suite 800
                                    Boston, Massachusetts 02108-4774
                                       Telephone: (617) 723-7755
                                        Facsimile: (617) 723-7756
                                   Email: pgiordano@reedgiordano.com
Philip M. Giordano*
Barry C., Reed, Jr.
_________________
Thomas A. Bockhorst,* Of Counsel
Sophia E. Kyziridis
Derek A. Glover
*Also admitted in New York


BY ECF FILING ONLY
                                                       March 26, 2021
The Honorable Allison D. Burroughs
United States District Court for
  the District of Massachusetts
John Joseph Moakley Courthouse
1 Courthouse Way, Suite 2500
Boston, Massachusetts 02210

          Re:       Auctus Fund, LLC v. Nugene International, Inc.,
                    Civil Action No. 1:20-CV-11336-ADB (U.S. Dist. Ct., D. Mass.)

Dear Judge Burroughs:

       Pursuant to this Court’s Memorandum and Order and the ECF Notice (Dkt. No. 18), as
entered on March 19, 2021, and my telephone conference with your Docket Clerk, Ms. Christina
McDonagh, please accept this correspondence as the notification of the Plaintiff, Auctus Fund
LLC (hereinafter “Auctus”), of its intention to file its First Amended Complaint and Demand for
Jury Trial, with Exhibits, in the above-referenced action.

     The Plaintiff respectfully requests thirty (30) days from the date hereof, to and including
Monday, April 26, 2021, in order to prepare and file its First Amended Complaint.

          Thank you for your courtesy and consideration of this notification and request.

                                                       Very truly yours,



                                                       /s/ Philip M. Giordano_
                                                       Philip M. Giordano
                                                       Giordano & Company, P.C.
PMG/ap
cc: Christina McDonagh, Docket Clerk
       (email only: christina_mcdonagh@mad.uscourts.gov)
